Case: 4:16-cv-02163-CDP Doc. #: 203 Filed: 11/20/19 Page: 1 of 2 PageID #: 3858


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

MISSOURI PRIMATE FOUNDATION, )
et al.,                                  )
                                         )
             Plaintiffs and              )
             Counterclaim Defendants,    )
                                         )
         vs.                             )         Case No. 4:16 CV 2163 CDP
                                         )
PEOPLE FOR THE ETHICAL                   )
TREATMENT OF ANIMALS, INC.,              )
et. al.,                                 )
                                         )
             Defendants and Counterclaim )
             Plaintiffs.                 )


                                     ORDER

      Before the Court is the motion for summary judgment pursuant to Federal

Rule of Civil Procedure 56 by Counterclaim Plaintiffs, People for the Ethical

Treatment of Animals, Inc. and Angela Scott (together, “Plaintiffs”), against

Counterclaim Defendant Andrew Sawyer (“Sawyer”).

      Good cause appearing, IT IS HEREBY ORDERED that the motion [154]

is GRANTED, as follows:

   1. Summary judgment is hereby entered against Sawyer because there is no

      genuine dispute that Sawyer has violated and continues to violate the

      Endangered Species Act and its implementing regulations, by unlawfully

      taking the chimpanzee Joey (“Joey”), a federally protected animal (16
Case: 4:16-cv-02163-CDP Doc. #: 203 Filed: 11/20/19 Page: 2 of 2 PageID #: 3859


      U.S.C. § 1538(a)(1)(B), (G); 50 C.F.R. §§ 17.11(h), 17.21(c), 17.31(a)), and

      by continuing to possess Joey who was unlawfully taken (16 U.S.C. §

      1538(a)(1)(D); 50 C.F.R. §§ 17.11(h), 17.21(d), 17.31(a));

   2. Sawyer’s ownership and possessory rights with respect to Joey are hereby

      terminated and Sawyer is hereby enjoined from violating the ESA in the

      future; and

   3. The Court will not appoint a Special Master, but counsel for PETA and

      Sawyer must confer to determine if they can reach agreement as to an

      acceptable accredited sanctuary for the transfer of Joey, consistent with his

      best interests. If the parties cannot reach an agreement, PETA and Sawyer

      must separately file alternative statements setting out their proposals for an

      acceptable accredited sanctuary and, if necessary, the Court will hold an

      evidentiary hearing to determine an acceptable placement for Joey. Any

      proposal, whether agreed or separate, must be filed no later than January

      31, 2020.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 20th day of November, 2019.
                                        -2-
